In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00099-CR



          EARNIE AMOS BARBER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Delta County, Texas
                 Trial Court No. 7230




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Earnie Amos Barber appeals from his conviction of aggravated assault with a deadly

weapon. The clerk’s record was filed May 29, 2013, and the reporter’s record was filed June 11,

making the appellant’s brief due July 11. This deadline was extended once by this Court in

connection with a late brief notice, and Appellant’s counsel filed two motions to extend the

briefing deadline, which were granted, resulting in the current due date of November 15.

Counsel has now filed a third motion to extend seeking an additional twenty-one days to file

appellant’s brief.

       We have reviewed counsel’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before December 4, 2013.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: November 19, 2013




                                                 2